IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-70,583-03


EX PARTE QUINCY DESHAN BUTLER, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 44367HC2 IN THE 70,583-03 DISTRICT COURT
FROM FORT BEND COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to possession of a
controlled substance, and was sentenced to four years' imprisonment. 
	In this writ, Applicant raises one ground for review in which he alleges that he is not being
properly credited for pre-sentencing jail time.  The appropriate remedy in this situation is to require
Applicant to present the issue to the trial court by way of a nunc pro tunc motion.  If the trial court
fails to respond, Applicant is first required to seek relief in the court of appeals, by way of a petition
for a writ of mandamus, unless there is a compelling reason not to do so.  Ex parte Ybarra, 149
S.W.3d 147, 148-149 (Tex. Crim. App. 2004).  Applicant's first ground for review is therefore
dismissed.
	Applicant also raises three grounds for review challenging the merits of his conviction.  The
trial court has entered findings of fact and conclusions of law, recommending that relief be denied. 
Based on the trial court's findings of fact, this Court agrees that Applicant's second, third and fourth
grounds for review are without merit, and denies relief.  
		It is so ordered on this the 3rd day of February, 2010.

Filed:
Do not publish